378 A.2d 107 (1977)
Gary L. McCARTHY and Dawn McCarthy
v.
Bernard C. EMMONS and Theresa A. Emmons.
No. 340-76.
Supreme Court of Vermont.
September 21, 1977.
M. Martin Leinwohl, Barre, for plaintiffs.
Abare, Donaghy & Nicholls, P.C., Barre, for defendants.
Before BARNEY, C. J., and DALEY, LARROW, BILLINGS and HILL, JJ.
PER CURIAM.
Plaintiffs in this case appeal from a judgment in their favor on the ground of inadequacy. No motion for new trial under V.R. C.P. 59, or to amend findings or judgment under V.R.C.P. 52(b), was filed in the trial court.
As we held in Fournier v. Estate of Loiselle, 132 Vt. 601, 602, 326 A.2d 155 (1974), the issue of adequacy of damages is one which must be preserved for the trial court's consideration. Absent such presentation and ruling thereon, no ruling adverse to the plaintiff appears.
Judgment affirmed.